Chief Justice TROUT,
concurring in the result.
While I agree with the decision of the Court remanding this case back to the Personnel Commission, I write separately because I cannot agree with the decision regarding the parameters of the hearing to be held on remand. The Court concludes the case should be remanded for “a factual finding as to the rationale for the transfer order.” In my opinion, the rationale behind the involuntary transfer order is irrelevant. The only issue for the Personnel Commission to decide on remand is whether the Department’s dismissal of Sanchez was a valid disciplinary action under the circumstances of this case.
Under I.C. § 67-5316(l)(a), a classified employee is entitled to appeal a disciplinary dismissal, demotion, or suspension. As the Court’s opinion notes, in Sheets v. Idaho Dep’t of Health & Welfare, 114 Idaho 111, 753 P.2d 1257 (1988), this Court held that “the statutes are dispositive and preclude appeal of matters not expressly denominated.” Sheets, 114 Idaho at 113, 753 P.2d at 1259. In Stroud v. Dep’t of Labor & Industrial Services, 112 Idaho 891, 736 P.2d 1345 (Ct.App.1987), the Court of Appeals held that involuntary transfer orders were not appealable to the Personnel Commission because they did not fall within the listing in I.C. § 67-5316(l)(a). In Sheets, this Court expressly adopted the holding of Stroud with regard to the appealability of orders not listed in the statute. Thus, under the holdings of these prior cases, I would find that involuntary transfer orders, whether institut.ed for disciplinary or administrative purposes, are not appealable to the Personnel Commission. As this Court has previously held, “administrative authorities are tribunals of limited jurisdiction and their jurisdiction is dependent entirely upon the statutes reposing power in them.... ” Id. (quoting Washington Water Power Co. v. Kootenai Environmental Alliance, 99 Idaho 875, 879, 591 P.2d 122, 126 (1979)). However, by remanding this case back to the Commission for a determination of whether the involuntary transfer order was made for disciplinary or administrative purposes, the majority has expanded the jurisdiction of the Commission to include a matter not within the Commission’s express statutory jurisdiction.
Additionally, even if Sanchez had a right to appeal a “disciplinary” involuntary transfer order, under I.C. § 67-5316(l)(a) a classified employee has the right to appeal to the Personnel Commission only after the employee has completed the departmental grievance procedure. In this case, it is undisputed that Sanchez did not grieve the imposition of the involuntary transfer. Instead, he simply chose to wait until his suspension ended and then refused to report for work in Boise. Thus, any appeal of the involuntary transfer has been waived under the provisions of I.C. § 67-5315(3). Even if the imposition of the involuntary transfer is considered the result of Sanchez’s grievance of his initial disciplinary dismissal, under I.G. § 67-5316(2), an appeal must be filed with the Commission within 35 days of the decision or action of the Department. In this case, Sanchez was notified of the involuntary transfer on August 19, 1996, and did not appeal to the Commission until sometime after September 26, 1996. Therefore, even if the Commission had jurisdiction to consider the issue of the involuntary transfer, the appeal of this issue is untimely.
Although Sanchez has no right to appeal the involuntary transfer order to the Commission, the statute does grant Sanchez the right to appeal his disciplinary dismissal. Thus, the Commission erred in concluding it *527had no jurisdiction to hear Sanchez’s appeal of his disciplinary dismissal. Therefore, while I agree with the Court that the case should be remanded to the Commission for a hearing regarding Sanchez’s disciplinary dismissal, I believe the hearing should be limited to the issue of whether the Department acted properly when it dismissed Sanchez for insubordination after he failed to report for work in Boise as ordered.